Citation Nr: 0420223	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  04-09 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for right shoulder 
instability with rotator cuff tendenitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran served on active duty from June 1986 to August 
1990.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 2003 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that, in February 2004, on an appeal 
hearing election form, the veteran requested a hearing before 
a Decision Review Officer (DRO) at the RO.  Such hearing was 
scheduled for April 5, 2004.  The veteran failed to appear 
for the hearing.  However, a VA Form 119, Report of Contact, 
indicates that the veteran called the RO on April 6, 2004, 
and requested that the hearing be re-scheduled as he works a 
swing shift.  The veteran provided dates in May 2004 when his 
work schedule would permit him to appear at a hearing.  
Nevertheless, on April 15, 2004, the RO notified the veteran 
that his appeal was being certified to the Board.  In order 
to accommodate the veteran's desire to testify in support of 
his appeal at a hearing before a DRO at the RO, this case 
will be remanded to permit him an opportunity to do so.

Under the circumstances, this case is REMANDED to the RO for 
the following:

1.  After contacting the veteran for 
dates on which his work schedule would 
permit him to appear, the RO should 
schedule the veteran for a hearing before 
a DRO.

2.  After a transcript of the hearing is 
prepared or in the event that the veteran 
without good cause fails to appear for 
the hearing and does not request re-
scheduling of such on a timely basis, the 
RO should re-adjudicate the veteran's 
claim based on a consideration of all of 
the evidence of record.  If the decision 
remains adverse to the veteran, he and 
his representative should be provided 
with an appropriate supplemental 
statement of the case, to include 
citation to pertinent laws and 
regulations and a discussion of how such 
laws and regulations affect VA's 
decision.  The veteran and his 
representative should be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


